295 Ga. 210
FINAL COPY

                     S14F0106. WHITE v. HOWARD.


      NAHMIAS, Justice.

      Appellant George White (Husband) and appellee Vanessa Howard (Wife)

were married in 1972 and divorced in April 2007. Among other things, the final

divorce decree: (1) required Husband to obtain a term life insurance policy in

the amount of $100,000, naming Wife as the beneficiary, and to keep the policy

in effect for 12 years; (2) awarded Wife half of Husband’s pension; and (3)

required Husband to make partial mortgage payments on property titled in

Wife’s name until the land was sold. The decree also recited that neither party

was entitled to alimony and that “the transfers contained herein are intended to

constitute such an equitable division of property and such transfers are not

alimony.”

      In July 2011, shortly after Wife remarried, Husband filed a pro se “Motion

for Relief” seeking to terminate those three components of the divorce decree,

contending that they were forms of alimony that expired upon Wife’s

remarriage. In August 2011, Wife filed a motion to dismiss, which requested
attorney fees but cited no statutory basis for such an award. On April 3, 2013,

Husband, now represented by counsel, filed a complaint for modification of

alimony, and the trial court held a hearing.

      On May 9, 2013, the trial court entered a final order granting Wife’s

motion to dismiss all of Husband’s requests for relief and awarding her $5,000

in attorney fees. The court concluded that the three decree obligations at issue

were equitable divisions of property rather than alimony and, in particular, that

the life insurance requirement was “a fixed obligation because it is set for a

definite period of time and is not terminable by operation of law and is therefore

not subject to modification” as periodic alimony. The order did not indicate the

statutory basis for the attorney fees award, nor had a specific basis been

discussed during the April 3 hearing. We granted Husband’s discretionary

application to appeal.

      1.    Husband’s appeal does not challenge the portions of the trial court’s

order concluding that the award to Wife of half of Husband’s pension and his

obligation to make partial mortgage payments are not subject to modification.

Accordingly, those parts of the order are affirmed.

      2.    Husband contends that the trial court erred in concluding that his

                                        2
obligation to maintain term life insurance for 12 years for Wife’s benefit was

property division rather than periodic alimony that terminated upon Wife’s

remarriage. We agree.

      “Alimony” is defined as “an allowance out of one [marital] party’s estate,

made for the support of the other party when living separately.” OCGA § 19-6-

1 (a). “Periodic alimony” is characterized by an indefinite number of payments,

making the actual amount to be paid also indefinite. See Metzler v. Metzler, 267

Ga. 892, 893 (485 SE2d 459) (1997); Sapp v. Sapp, 259 Ga. 238, 240 (378

SE2d 674) (1989). The court may modify an obligation to pay permanent

periodic alimony if the financial circumstances of the parties change

substantially, see OCGA §§ 19-6-19, 19-6-20, 19-6-21, and such an award

terminates upon the death of either spouse or the remarriage of the recipient

spouse unless otherwise expressly provided. See Moore v. Moore, 286 Ga. 505,

506 (690 SE2d 166) (2010); Daopoulos v. Daopoulos, 257 Ga. 71, 73 (354

SE2d 828) (1987); OCGA § 19-6-5 (b) (“All obligations for permanent alimony,

however created, the time for performance of which has not arrived, shall

terminate upon remarriage of the party to whom the obligations are owed unless

otherwise provided.”).

                                       3
       By contrast, whether determined by settlement or by equitable allocation,

the division of the parties’ marital property and the identification of the parties’

separate property set forth in a divorce decree is fixed, and the trial court does

not have the power to modify those terms of the judgment even if the

circumstances of the parties change.1 See Douglas v. Cook, 266 Ga. 644, 645

(469 SE2d 656) (1996) (“OCGA § 19-6-19 is not authority for the modification

or revision of judgments for equitable division of property.”); Spivey v.

McClellan, 259 Ga. 181, 182 (378 SE2d 123) (1989) (“Fixed allocations of

economic resources between spouses, those that are already vested or perfected,

are not subject to modification by the court while terminable allocations are.”).

The terms “alimony in gross” or “lump sum alimony” are also sometimes used

to distinguish awards from modifiable “periodic alimony.” See Daniel v.

Daniel, 277 Ga. 871, 871 (596 SE2d 608) (2004). A gross or lump sum alimony

award is characterized by an “exact number and amount of payments ‘without

other limitations, conditions or statements of intent,’” so that the amount of the

       1
         “Property settlement” or “property division” generally refers to the allocation of the marital
estate between the divorcing spouses – “‘the determination of who owns property when its title is
disputed and to the partitioning of jointly owned property.’” Daniel v. Daniel, 277 Ga. 871, 871 (596
SE2d 608) (2004) (citation omitted). “[E]quitable property division represents the ‘allocation of
assets acquired during the marriage to the parties, based on their respective equitable interests in
those assets.’” Id. at 872 (citation and punctuation omitted).

                                                  4
award is not contingent on future events but rather is ascertainable at the time

the divorce decree is entered. Rivera v. Rivera, 283 Ga. 547, 548 (661 SE2d

541) (2008) (citation omitted). Accordingly, “(a)limony in gross, or in a lump

sum, is in the nature of a final property settlement,” Daniel, 277 Ga. at 871-872

(citations omitted), and such an award cannot be modified. See Rivera, 283 Ga.

at 548.

      Wife argues that Husband’s obligation to maintain term life insurance for

her benefit for 12 years was a form of either property division or lump sum

alimony and therefore is not subject to modification. The life insurance award

was not property division, however, because its amount and duration were (and

are) indefinite; it might require Husband to pay premiums for 12 years, or it may

be worth $100,000 plus one to 12 premiums, with the obligation satisfied at that

point, depending on the unknowable fact of how long Husband lives. Likewise,

the life insurance obligation is not lump sum alimony; again because Husband’s

lifespan is indeterminable, the divorce decree does not impose an “exact number

and amount of payments ‘without other limitations, conditions or statements of

intent.’” Rivera, 283 Ga. at 548 (citation omitted). Compare Moore, 286 Ga.

at 506 (holding that installment payments of a fixed amount for a fixed time

                                       5
period, not terminating upon the payee spouse’s death, are property division

rather than alimony). Thus, this Court has previously concluded that the

obligation of one spouse to carry life insurance for the benefit of the other

spouse is a form of periodic alimony. See Hawkins v. Hawkins, 268 Ga. 637,

638 (491 SE2d 806) (1997) (holding that Husband’s obligation to pay premiums

on a life insurance policy for five years, with Wife as the beneficiary, was

periodic alimony); Sapp, 259 Ga. at 240 (explaining that, because “the number

of life-insurance premium payments and the total amount of the payments are

contingent on the length of the husband’s life, and therefore cannot be

determined at present . . . , the obligation to pay the premiums constitutes

periodic alimony rather than equitable property division”). See also Dan E.

McConaughey, Ga. Divorce, Alimony and Child Custody § 16:6 (2) (a) (2013-

2014 ed.) (“A decree specifying periodic payments for an uncertain time (e.g.,

until death or remarriage) with no indication of gross amount is ‘periodic’ and

is revisable.”).

      Wife contends that the life insurance obligation cannot be categorized as

periodic alimony because the divorce decree stated unequivocally that “[n]either

Plaintiff nor Defendant shall pay or receive alimony” and that the life insurance

                                       6
requirement was “not alimony”; she also points to the trial court’s reference to

the requirement as “a fixed obligation.” However, “‘[i]n reviewing awards in

divorce judgments, this Court will ascertain the nature of the awards as a matter

of law, and on the basis of substance rather than of labels.’” Rivera, 283 Ga. at

548 (citation omitted). Neither the parties’ nor the trial court’s characterization

of an award is controlling. See id.; Moore, 286 Ga. at 506. Because the cost to

Husband and the value to Wife of the requirement that he maintain $100,000 in

life insurance for her benefit for 12 years were indefinite when the decree was

entered, as the amount of that award depends on how long Husband will live, we

conclude that the award was periodic alimony as a matter of law. And as

permanent periodic alimony, Husband’s life insurance obligation terminated

upon Wife’s remarriage, because the divorce decree did not expressly provide

otherwise.

      [I]n order for a court to hold that an instrument “provides
      otherwise” than the general rule that remarriage terminates
      permanent alimony obligations within the meaning of OCGA § 19-
      6-5 (b)[, the document] must expressly refer to remarriage of the
      recipient and specify that event shall not terminate the permanent
      alimony obligations created thereby. The language must be clear
      and unequivocal.

Daopoulos, 257 Ga. at 73.

                                        7
      For these reasons, we reverse the trial court’s ruling that Husband’s life

insurance obligation could not be modified and direct that on remand, this award

of periodic alimony be terminated due to Wife’s remarriage.

      3.    Husband also contends that the trial court erred in failing to state a

statutory basis for its award of attorney fees to Wife. See Ward v. Ward, 289

Ga. 250, 251-252 (710 SE2d 555) (2011). Because we have held in Division 2

above that Husband’s claim regarding termination of his life insurance

obligation was meritorious, the trial court needs to reconsider the basis and

amount of the attorney fees award, and we therefore vacate that portion of the

court’s order. See Farris v. Farris, 285 Ga. 331, 333-334 (676 SE2d 212)

(2009). If on remand the court determines that an attorney fees award to Wife

is still appropriate, the court is reminded to clearly express the statutory basis

for the award and make the requisite findings on the record. See Moon v.

Moon, 277 Ga. 375, 379 (589 SE2d 76) (2003) (discussing attorney fees awards

under OCGA §§ 19-6-2 and 9-15-14).

      Judgment affirmed in part, reversed in part, and vacated in part, and

case remanded with direction. All the Justices concur.



                                        8
                         Decided May 19, 2014.

     Domestic relations. DeKalb Superior Court. Before Judge Adams.

      Albury & Hawkins, Korey M. Albury, Melissa N. Hawkins, for
appellant.

     Stephen F. Mackle, Monica S. Shuman, for appellee.




                                   9